Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to claim 1 Ichikawa et al. (U.S. App. 2009/0103053 hereinafter “Ichi”) teaches a multifocal display device (see at least Para. 791-794 different focal lengths), comprising: 
a display configured to generate a pixelated image with one or more colors (see Para. 6 and Para. 321), 
a focus tunable lens (see at least Para. 791-794 different focal lengths), and a controller configured to, during a respective time period in a frame period: tune a focus of the focus tunable lens to a focal plane (see at least Para. 791-794 different focal lengths preventing blur to the user) and control an illumination intensity of the display in accordance with a bit sequence provided for a pixel over the respective time period (see Para. 297 and 418 illumination grayscale bits), 
Gandhi et al. (U.S. App. 2012/0287144) teaches wherein the bit sequence includes, for each color, a respective subsequence of bits of different significance, and wherein, for each respective subsequence, neither the first bit nor the last bit of the respective subsequence is a most significant bit of the respective subsequence (see Figs. 19 and 20 along with Para. 203).
	The references neither singularly nor in combination teach the amendment filed on 1/8/2021 including of the one or more colors, a respective subsequence of bits of different significance, and wherein, for each respective subsequence, neither the first bit nor the last bit of the respective subsequence is a most significant bit of the respective subsequence, wherein the bit sequence comprises a concatenation of the plurality of bit groups in the storage, and wherein the controller is further configured to control the display, during a first section of the time period, according to a first bit group and, during a second section of the time period, according to a second bit group. Claim 15 is allowed for similar reasons. 
The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW YEUNG/Primary Examiner, Art Unit 2694